Citation Nr: 0621018	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  02-20 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for scoliosis.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from November 6, 1979 to 
December 28, 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board denied service connection for degenerative 
arthritis of the lumbar spine in December 2003, and the 
veteran indicated in the September 2004 joint motion for 
remand, which the Court granted, that he was not pursuing an 
appeal as to degenerative arthritis.  Accordingly, the 
Board's decision denying service connection for degenerative 
arthritis of the lumbar spine is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2005).


FINDINGS OF FACT

1.  The veteran currently has an adjustment disorder with 
mixed disturbance of emotions and conduct which is unrelated 
to service.

2.  Scoliosis clearly and unmistakably existed prior to 
service and clearly and unmistakably did not undergo a 
chronic increase in its severity as a result of service.  


CONCLUSIONS OF LAW

1.  Adjustment disorder with mixed disturbance of emotion and 
conduct was not incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The presumption of soundness on service entrance is 
rebutted with respect to scoliosis, and scoliosis was not 
aggravated in service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.304, 3.306 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychiatric disorder

The evidence before the Board's April 2005 remand had 
indicated that the veteran had a bipolar disorder.  However, 
a November 2005 VA examination report makes it clear that the 
veteran has an adjustment disorder with mixed disturbance of 
emotions and conduct instead of bipolar disorder.  That 
examiner reviewed the claims folder, examined the veteran to 
determine the appropriate diagnosis, and explained why he 
felt that the veteran had the currently diagnosed adjustment 
disorder rather than a bipolar disorder.  He explained that 
doctors who had previously reported bipolar disorder did it 
based on history provided by the veteran rather than 
independent findings, or assumed the diagnosis since it was 
most often referred to by the veteran.  Further, he noted 
that those reports containing a diagnosis of bipolar disorder 
did not document that the criteria for a diagnosis of bipolar 
disorder were met. 

The Board accepts the opinion contained in the November 2005 
VA examination report as the most probative evidence of the 
nature of the veteran's psychiatric disorder because the 
examiner was asked to render a specific current diagnosis 
with a supported opinion; his examination report was 
thorough, detailed, and discussed why contrary opinions were 
not persuasive; and because the examiner had access to and 
reviewed all relevant records.  See Prejean v. West, 13 Vet. 
App.444 (2000).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

The preponderance of the evidence indicates that the veteran 
had an adjustment reaction to adult life during his brief 
(less than two months) period of active service, and that his 
current adjustment disorder with mixed disturbance of 
emotions and conduct was not incurred or aggravated in 
service and is unrelated to any incident of service.  The 
examiner in November 2005 reviewed his claims folder, 
examined the veteran, and noted that the veteran has reported 
nothing from service that could be the cause of, or that 
could have caused an exacerbation of, his current mental 
disability.  In essence, adjustment disorder was not 
diagnosed in service and no competent evidence relates it to 
service.  To the contrary, the November 2005 examiner 
indicated that the veteran had not reported anything about 
service that could have caused or exacerbated it.  He stated 
that the veteran had merely had a fall, been treated for 
injuries sustained in the fall, and had been discharged.  
Accordingly, service connection is not warranted for the 
veteran's current adjustment disorder with mixed disturbance 
of emotions and conduct.  Service connection is not warranted 
for bipolar disorder either, as the competent medical 
evidence reflects that the veteran does not have a current 
bipolar disorder.  

Since the veteran is a layperson, his opinions as to what his 
current psychiatric disorder is, and whether it is related to 
service, are of no probative value.  Medical evidence is 
required for this type of proof.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Scoliosis

Scoliosis was not noted on service entrance and so the 
presumption of soundness on service entrance attaches with 
respect to it.  38 U.S.C.A. §§ 1111, 1131, 1137; 
38 C.F.R. § 3.304 (2005).  

The evidence of record, however, rebuts the presumption of 
soundness on service entrance as it shows that scoliosis 
clearly and unmistakably existed prior to service and clearly 
and unmistakably was not aggravated by service.  

The Board arrived at its conclusion via the two prong test 
mandated in VAOPGCPREC 03-03 (July 16, 2003).  Scoliosis was 
diagnosed approximately two weeks after the veteran commenced 
his active service.  Moreover, the veteran has consistently 
stated that scoliosis existed prior to service and Social 
Security Administration records reflect that scoliosis was 
first diagnosed when the veteran was attending high school.  
In November 2005, a VA physician reviewed the claims folder, 
examined the veteran, and concluded that scoliosis did exist 
prior to service.  Prejean v. West, 13 Vet. App.444 (2000) 
(factors for determining probative value of medical opinions 
include their thoroughness and detail, whether they discussed 
why contrary opinions were not persuasive, and the opinion-
writer's access to relevant records).  After examining the 
veteran and reviewing his claims folder, the examiner stated 
that the veteran's scoliosis was an adolescent idiopathic 
scoliosis.  In his report, he noted that there was X-ray 
evidence of a dextroscoliosis at L2 after the veteran had 
sustained a slip and fall injury in a mess hall, thirteen 
days after service entry.  A health care provider in service 
stated that he assumed the veteran's malalignment at L1/2 was 
chronic because there was no pain there, and X-rays in 
service revealed no fracture.  All of this evidence clearly 
and unmistakably demonstrates that scoliosis existed prior to 
service, and there is no competent medical evidence to the 
contrary.  Accordingly, the first prong of the two-prong test 
to determine whether scoliosis existed prior to service is 
met.  

In order for the second prong to be satisfied, there must be 
clear and unmistakable evidence that scoliosis was not 
aggravated by service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304; VAPOGCPREC 03-03.

A preexisting disorder is considered to have been aggravated 
by service if there is an increase in disability during such 
service.  38 U.S.C.A. § 1153.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).  

The VA examiner in November 2005 indicated that the veteran 
had increased symptomatology following his in-service slip 
and fall from his pre-service scoliosis.  However, he stated 
that there was no evidence that the underlying condition of 
scoliosis was worsened by the slip and fall.  He noted that 
X-rays revealed a dextroscoliosis at L2 in service, that a 
bone scan in service was negative, and that there were no 
degenerative changes of the lumbar spine while the veteran 
was in service.  His report and its reasoning constitutes 
clear and unmistakable evidence that scoliosis was not 
aggravated in service.  Therefore, both prongs of the two-
prong test to rebut the presumption of soundness on service 
entrance are met.  

Since the evidence shows that scoliosis clearly and 
unmistakably existed prior to service, the only basis to 
service connect scoliosis would be aggravation.  Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  Aggravation 
may not be conceded here, however, because the disability did 
not undergo a chronic increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The veteran had scoliosis before 
service and the VA examiner in November 2005 reviewed the 
veteran's claims folder and found that there was no evidence 
that the underlying condition of scoliosis worsened in 
service.  In-service flare-ups of a temporary nature do not 
constitute an aggravation.  Hunt v. Derwinski, 1 Vet. App. 
292 (1991).

The veteran's opinions as to whether his scoliosis was 
aggravated by service are not probative, as he is a 
layperson.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).

As scoliosis clearly and unmistakably existed prior to 
service and was not aggravated by service, service connection 
is not warranted.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  The April 2005 letter 
from the RO provides requisite notification and the veteran's 
representative demonstrated awareness of presumption of 
soundness and aggravation proof principles and burdens in the 
September 2004 joint motion for remand.  Moreover, the 
claimant was given the text of the VCAA statutes and 
38 C.F.R. § 3.159, concerning the respective duties, in the 
October 2002 statement of the case and the March 2006 
supplemental statement of the case, respectively.  The Board 
acknowledges that the notice was given after the decisions 
that are the basis for this appeal.  In this case, however, 
the unfavorable RO decisions that are the basis of this 
appeal were already decided - and appealed -- by the time the 
current section 5103(a) notice requirement was enacted in 
November 2000.  The Court acknowledged in Pelegrini v. 
Principi, 18 Vet. App. 112, at 120 (2004), that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decisions, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received in this case.  Adequate notice was 
provided before the case was transferred to the Board.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  The July 2002 letter incorrectly 
advised the veteran that he needed new and material evidence.  
However, he is on notice that he was incorrectly advised of 
this now as reflected by the September 2004 joint motion for 
remand, and he has been sent proper notice and given an 
opportunity since then to submit additional evidence.

The RO notified the veteran about disability ratings and 
effective dates in the March 2006 supplemental statement of 
the case.  Any deficiencies in VA's duties to notify the 
claimant concerning effective date or degree of disability 
for the claimed disabilities is harmless, because the veteran 
was given the opportunity to submit additional evidence after 
the notice and service connection had been denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, lay statements, Social Security 
Administration records, and a VA examination report.  For the 
reasons set forth above, and given the facts of this case, no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the claimant.


ORDER

Service connection for psychiatric disability is denied.

Service connection for scoliosis is denied.






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


